Citation Nr: 0320020	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-24 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
tibial stress fracture of the left knee with patellar femoral 
pain syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
tibial stress fracture of the right knee with patellar 
femoral pain syndrome, currently rated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from February 1991 to May 1992.  This matter 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied increased ratings in excess 
of 10 percent for left and right knee disabilities.  By a 
decision issued in September 2002, the Board affirmed those 
denials, but granted a 10 percent evaluation for arthritis of 
the right knee.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  The parties 
submitted a Joint Motion for Partial Remand, requesting that 
the Court vacate and remand only those portions of the 
Board's September 2002 decision which denied an increased 
rating in excess of 10 percent for residuals of a tibial 
stress fracture of the left knee and of the right knee with 
patellar femoral pain syndrome.  By an Order dated in May 
2003, the Court remanded the case to the Board for further 
adjudication.  The issues which were vacated and remanded are 
now again before the Board. 


REMAND

The veteran has requested additional development of his 
claim, including a new examination of his knees.  The veteran 
has also submitted additional relevant evidence, but has not 
provided a waiver of his right to review of that evidence by 
the agency of original jurisdiction.  38 C.F.R. § 20.1304(c) 
(2002).  

Given these circumstances, and the recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the claim must be remanded to the RO. 

Accordingly, the case is remanded for the following action:

1.  The RO should specifically advise the veteran 
of the period of time in which he may timely 
respond by submitting or identifying evidence which 
might substantiate his claim, and should 
specifically identify for the veteran when that 
period for timely response ends.

2.  The RO should advise the veteran of the 
evidence needed to substantiate his claims for 
increased evaluations for service-connected 
residuals of a tibial stress fracture of each knee, 
and should advise the veteran of all potentially 
applicable diagnostic codes.  

3.  The RO should ask the veteran to identify any 
and all VA facilities at which he has been treated 
for his service-connected knee disabilities since 
April 2000.  The RO should obtain the VA treatment 
records since April 2000 from the identified 
facility(ies).   

4.  The RO should ask the veteran to identify any 
and all non-VA providers who have provided 
treatment of the service-connected knee 
disabilities since April 2000, other than Dr. 
F.G.D.  The RO should assist the veteran to obtain 
any non-VA clinical records since April 2000 from 
the identified providers, except that records of 
Dr. F.G.D. need only be obtained from June 2002, as 
records prior to June 2002 are already associated 
with the claims file.   

5.  The RO should afford the veteran another 
opportunity to submit alternative evidence 
regarding the severity of the disabilities at 
issue, including statements from former employers, 
supervisors, or co-workers, written opinions from 
physicians or other health care providers, and the 
like. 

6.  The veteran should be scheduled for examination 
of the knees to determine the degree of severity of 
service-connected right knee disability and left 
knee disability.  All required tests and studies 
should be completed.  The claims folder must be 
made available for review by the examiner.  The 
examiner is requested to specifically address the 
extent of functional impairment attributable of 
each knee.  The examiner should conduct range of 
motion testing, and should state what is considered 
normal range of motion.  The presence or absence of 
reflexes, pain, weakened movement, excess 
fatigability or incoordination on movement should 
be specifically noted.  The examiner should 
describe to what extent the veteran's functional 
ability is limited during flare-ups or in use 
situations.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If arthritis is shown present, that fact 
should be discussed.  Any recurrent subluxation or 
lateral instability present should be identified, 
along with an opinion as to whether such is slight, 
moderate or severe.

7.  After the preceding has been accomplished, the 
RO should determine whether any further development 
is necessary.  After all necessary development has 
been conducted, the veteran's claims should be re-
adjudicated.  If any decision remains adverse to 
the veteran, he should be furnished a supplemental 
statement of the case, which should contain notice 
of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations, (including the VCAA 
and its implementing regulations), considered 
pertinent to the issues remaining on appeal.  The 
veteran should be afforded an appropriate period of 
time for response, after which the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


